DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1,3,8-10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Ro et al. (US20160329606).
As to claim 1, Ro et al. discloses a battery (figure 2) comprising: a first circuit board (figure 2 number 200b) defining a plurality of apertures through the first circuit board; a battery stack overlying the first circuit board and electrically coupled with the first circuit board, wherein the battery stack comprises a plurality of battery cells (figure 2 number 10), wherein the battery stack defines a plurality of apertures (figure 2 number 130) through an active region of the battery stack, and wherein each aperture of the plurality of apertures through the battery stack is axially aligned with a corresponding aperture  (figure 2 number 220b) through the first circuit board; a second circuit board (figure 2 number 200a) overlying the battery stack and electrically coupled with the battery stack, wherein the second circuit board defines a plurality of apertures (figure 2 number 200a) through the second circuit board, wherein each aperture of the plurality of apertures (figure 2 number 130) through the second circuit board is axially aligned with a corresponding aperture through the battery stack and the first circuit board (figure 2 number 200b) to define a plurality of channels (figure 2 number 220b,130,220a) through the first circuit board, the battery stack, and the second circuit board; a plurality of fasteners (figure 2 number 211), each fastener extending through a separate channel (figure 2 number 510) of the plurality of channels; and a plurality of conductive extensions (figure 3 number 240) electrically coupling each battery cell of the battery stack with one or more fasteners of the plurality of fasteners (figure 3).
As to claim 3, Ro et al. discloses further comprising: circuitry coupled with the plurality of fasteners and configured to receive voltage measurements from the battery stack (paragraph 0041).
As to claim 8, Ro et al. discloses wherein each fastener comprises a set of annular conductive paths extending vertically through the battery stack, wherein a radially outermost annular conductive path couples with each battery cell of the battery stack (figure 3 number 240).
As to claim 9, Ro et al. discloses wherein the plurality of conductive extensions comprise conductive traces coupling the radially outermost annular conductive path with one radially inward annular conductive path (figure 3 number 240).
As to claim 10, Ro et al. discloses wherein each fastener of the plurality of fasteners comprises a set of printed circuit boards defining the set of annular conductive paths and the plurality of conductive extensions (figure 2 number 211, figure 3 number 240 and figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 2,4-5,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro et al. (US20160329606) in view of Lang et al. (EP3196955).
	Ro et al. discloses the battery described above. Ro et al. fail to disclose wherein each battery cell of the battery stack comprises: an anode current collector comprising a polymeric material, an anode active material disposed on the anode current collector, a cathode current collector comprising a polymeric material, a cathode active material disposed on the cathode current collector, and a separator disposed between the anode active material and the cathode active material. 
	Lang et al. teaches batteries comprising an anode current collector comprising a polymeric material, an anode active material disposed on the anode current collector, a cathode current collector comprising a polymeric material, a cathode active material disposed on the cathode current collector, and a separator disposed between the anode active material and the cathode active material for the purpose of providing electrode assemblies  that can be connected electrically  in series forming a battery unit (paragraph 0004).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ro et al. with batteries comprising an anode current collector comprising a polymeric material, an anode active material disposed on the anode current collector, a cathode current collector comprising a polymeric material, a cathode active material disposed on the cathode current collector, and a separator disposed between the anode active material and the cathode active material for the purpose of providing electrode assemblies  that can be connected electrically  in series forming a battery unit (paragraph 0004).
Ro et al. discloses wherein each fastener comprises an housing (figure 5 number 210a) and a plurality of conductive pins (figure 5 number 260) extending through the  housing, each conductive pin of the plurality of conductive pins at least partially exposed through the housing to contact a conductive extension of the plurality of conductive extensions (figure 5 number 211). Ro et al. fail to disclose insulative housing. Lang et al. teaches insulative housing for the purpose of providing electrically insulating material (paragraph 0011).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ro et al. with an insulative housing for the purpose of providing electrically insulating material (paragraph 0011).
Ro et al. discloses wherein each battery cell of the battery stack comprises at least two conductive extensions, each conductive extension of the at least two conductive extensions coupling the battery cell with a separate fastener of the plurality of fasteners (figure 4 number 240, 330).
3.	Claim(s) 11,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro et al. in view of Lee et al. (US20130266823).
	Ro et al. discloses the battery described above. Ro et al. fail to disclose a second battery stack overlying the second circuit board and electrically coupled with the second circuit board, wherein the second battery stack comprises a plurality of battery cells, wherein the second battery stack defines a plurality of apertures through an active region of the second battery stack, and wherein each aperture of the plurality of apertures through the second battery stack is axially aligned with a corresponding aperture through the first circuit board; a third circuit board overlying the second battery stack and electrically coupled with the second battery stack, wherein the third circuit board defines a plurality of apertures through the third circuit board, wherein each aperture of the plurality of apertures through the third circuit board is axially aligned with a corresponding aperture through the first circuit board, wherein the third circuit board is operatively coupled at the first electrical potential, and wherein a plurality of channels are defined by the plurality of apertures through each of the first circuit board, the first battery stack, the second circuit board, the second battery stack, and the third circuit board; and a plurality of fasteners, each fastener extending through a separate channel of the plurality of channels.
	Lee et al. teaches a third printed circuit board that is connected to a second set of battery cells for the purpose of sufficiently securing a current path of the printed circuit board for transferring current to a protection circuit module and an inner space for the unit cells of the rechargeable battery (paragraph 0009).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ro et al. with a second battery stack overlying the second circuit board and electrically coupled with the second circuit board, wherein the second battery stack comprises a plurality of battery cells, wherein the second battery stack defines a plurality of apertures through an active region of the second battery stack, and wherein each aperture of the plurality of apertures through the second battery stack is axially aligned with a corresponding aperture through the first circuit board; a third circuit board overlying the second battery stack and electrically coupled with the second battery stack, wherein the third circuit board defines a plurality of apertures through the third circuit board, wherein each aperture of the plurality of apertures through the third circuit board is axially aligned with a corresponding aperture through the first circuit board, wherein the third circuit board is operatively coupled at the first electrical potential, and wherein a plurality of channels are defined by the plurality of apertures through each of the first circuit board, the first battery stack, the second circuit board, the second battery stack, and the third circuit board; and a plurality of fasteners, each fastener extending through a separate channel of the plurality of channels for the purpose of sufficiently securing a current path of the printed circuit board for transferring current to a protection circuit module and an inner space for the unit cells of the rechargeable battery (paragraph 0009).
As to claim 19, Ro et al. discloses further comprising: circuitry coupled with the plurality of fasteners and configured to receive voltage measurements from the first battery stack (paragraph 0041).
4.	Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro et al. in view of Lee et al. and in further view of Lange et al. (EP3196955).
	Ro et al. and Lee et al. discloses the battery described above. Ro et al. fail to disclose wherein each battery cell of the first battery stack and each battery cell of the second battery stack comprises: an anode current collector comprising a polymeric material, an anode active material disposed on the anode current collector, a cathode current collector comprising a polymeric material, a cathode active material disposed on the cathode current collector, and a separator disposed between the anode active material and the cathode active material.
Lang et al. teaches batteries comprising an anode current collector comprising a polymeric material, an anode active material disposed on the anode current collector, a cathode current collector comprising a polymeric material, a cathode active material disposed on the cathode current collector, and a separator disposed between the anode active material and the cathode active material for the purpose of providing electrode assemblies  that can be connected electrically  in series forming a battery unit (paragraph 0004).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ro et al. with batteries comprising an anode current collector comprising a polymeric material, an anode active material disposed on the anode current collector, a cathode current collector comprising a polymeric material, a cathode active material disposed on the cathode current collector, and a separator disposed between the anode active material and the cathode active material for the purpose of providing electrode assemblies  that can be connected electrically  in series forming a battery unit (paragraph 0004).
Ro et al. discloses wherein each fastener comprises an housing (figure 5 number 210a) and a plurality of conductive pins (figure 5 number 260) extending through the  housing, each conductive pin of the plurality of conductive pins at least partially exposed through the housing to provide a conductive contact (figure 5 number 211). Ro et al. fail to disclose insulative housing. Lang et al. teaches insulative housing for the purpose of providing electrically insulating material (paragraph 0011).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ro et al. with an insulative housing for the purpose of providing electrically insulating material (paragraph 0011). 
Ro et al. discloses wherein each fastener electrically couples a battery cell of the first battery stack with a battery cell of the second battery stack (figure 3 number 210a and two rows of batteries, each row is a stack).
Ro et al. discloses wherein each conductive pin of the plurality of conductive pins is at least partially exposed through the insulative housing at a first location adjacent a battery cell of the first battery stack and is at least partially exposed through the insulative housing at a second location adjacent a battery cell of the second battery stack (figure 3 number 210a and two rows of batteries, each row is a stack).
Ro et al. discloses wherein the first battery stack and the second battery stack include an identical number of battery cells, and wherein each battery cell of the first battery stack is electrically coupled in parallel with a corresponding battery cell of the second battery stack (paragraph 0039).
Allowable Subject Matter
Claims 9-7,17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art fail to teach or suggest wherein the plurality of conductive pins are distributed circumferentially about the insulative housing, and wherein each conductive pin of the plurality of conductive pins is exposed at a different height along the fastener from each other conductive pin of the plurality of conductive pins and wherein an amount of each conductive pin of the plurality of conductive pins exposed through the insulative housing corresponds to a thickness greater than or equal to a thickness of two cells of the battery stack. Applicant teaches an improved control over cell swelling and improved heat transfer and cell monitoring utilizing fasteners. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724